NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                             2009-1148

                                    IN RE JACK C. BENUN,

                                                                Debtor.

                      --------------------------------------------------------------


        FUJIFILM CORPORATION (formerly known as Fuji Photo Film Co., Ltd.),

                                                                Plaintiff-Appellant,

                                                   v.

                                         JACK C. BENUN,

                                                                Defendant.


      Lawrence Rosenthal, Stroock & Stroock & Lavan LLP, of New York, New York,
argued for plaintiff-appellant. With him on the brief were Matthew W. Siegel, and Angie M.
Hankins. Of counsel on the brief were Bruce Buechler and S. Jason Teele, Lowenstein
Sandler PC, of Roseland, New Jersey.

Appealed from: United States District Court for the District of New Jersey

Judge Stanley R. Chesler
                       NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                            2009-1148

                                   IN RE JACK C. BENUN,

                                                                   Debtor.
                     --------------------------------------------------------------

       FUJIFILM CORPORATION (formerly known as Fuji Photo Film Co., Ltd.),

                                                                 Plaintiff-Appellant,

                                                  v.

                                        JACK C. BENUN,

                                                                  Defendant.




                                         Judgment

ON APPEAL from the           United States District Court for the District of New Jersey

in CASE NO(S).               08-CV-1927.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE and BRYSON, Circuit Judges )

                             AFFIRMED. See Fed. Cir. R. 36.


                                                  ENTERED BY ORDER OF THE COURT


DATED July 7, 2009                                 /s/ Jan Horbaly
                                                  Jan Horbaly, Clerk